Citation Nr: 1454697	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-49 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel




INTRODUCTION

The Veteran served on active duty from February 1946 to June 1947; April 1948 to December 1952; and September 1954 to September 1968. He died in January 2009. The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claim sought. 

The matter was previously before the Board in August 2010, when a decision was issued denying the appellant's claim. She appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In an October 2013 memorandum decision, the Court vacated the August 2010 decision and remanded the appeal to the Board. Then the case was remanded by the Board in May 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDING OF FACT

Longstanding lung disease, to include chronic obstructive pulmonary disease (COPD), had its onset in service which caused the Veteran's death. 


CONCLUSION OF LAW

The criteria for an award of Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1310 on the basis of service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be established for disability resulting from personal injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 2002). Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service connected death of a veteran, with service connection determined according to the standards applicable to disability compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2014). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312 (2013). 

Reasonable doubt will be resolved in favor of the claimant. See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014). 

The Certificate of Death states that the Veteran died in January 2009 from sudden death, probably due to arrhythmia, as a consequence of end-stage chronic obstructive pulmonary disease (COPD). Hypertension and diabetes mellitus type II were also listed as other significant conditions contributing to death but not resulting in the underlying cause. The Veteran was not service-connected for any disability during his lifetime. In December 2012, the appellant asserted the Veteran's COPD started in service. 

In September 2014, a VA examiner opined that it was clear the Veteran had intrinsic lung disease extensively documented in his service records that as likely as not caused his death. In coming to this conclusion, the VA examiner, a cardiologist, cited to specific findings of X-rays with abnormal findings, to include left costophrenic blunting throughout service in the 1960s. Also noted was the Veteran's documented complaints of chest pain/pressure and shortness of breath. Post-discharge documentation (showing an initial diagnosis of COPD in 1986) provided clear documentation of progressive lung disease, extensive interstitial fibrosis via X-ray, decompensation and ultimately death. An addendum provided much the same information. A September 2009 VA opinion did not address COPD. 

The examiner did not address the Veteran's smoking history in providing the opinion; a May 2001 private record details a 42-year history of intermittent smoking which ended in 1980. See, 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(b) (West 2002) (a Veteran's death shall not be considered to have resulted from disease contracted in active service if it resulted from disease attributable to the use of tobacco products but service connection is not prohibited if death is attributed to another basis). Based on a longitudinal review of the file, the Board is not confident that consideration of this information would necessarily lead the examiner to a different conclusion. Under the circumstances, the Board finds that the claim is at least in equipoise based on the examiner's medical expertise and review of the file. Resolving reasonable doubt in the appellant's favor, the appeal is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


